Case 2:19-cv-02259-JMA-AYS Document 16 Filed 12/05/20 Page 1 of 2 PageID #: 115




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
 NICOLE CRAINE,

                                    Plaintiff,
                                                                       ORDER
                  -against-                                            CV 19-2259 (JMA)(AYS)

 BEYOND THE W, LLC,

                                      Defendant.
 ------------------------------------------------------------------X
 SHIELDS, Magistrate Judge:

          All proceedings in this action are hereby stayed. By order dated December 3, 2020, this

 Court’s Attorney Grievance Committee has suspended Richard Liebowitz, Esq. attorney for

 Plaintiff, from practicing law in this District. Mr. Liebowitz’s suspension will become effective

 24 days after the date of the December 3, 2020 order, and will remain in effect pending the

 outcome of an investigation by the Attorney Grievance Committee for the Southern District of

 New York.

         In view of this suspension, Richard Liebowitz is hereby ordered to advise his client of the

 investigation and of his suspension of the practice of law in this District.

         The Court further orders that Liebowitz advise his client that they will be expected to

 retain new counsel, proceed pro se, or agree to an indefinite stay of this lawsuit pending the

 outcome of the investigation of Liebowitz.

          In the event that Plaintiff elects to proceed pro se, Plaintiff shall advise the Court of that

 decision by mailing a letter to this Court at: 834 Federal Plaza, Central Islip, New York 11722.

 In the event that Plaintiff elects to proceed pro se, Plaintiff is advised that limited representation

 assistance is available by contacting the Maurice A. Deane School of Law at Hofstra

 University’s Pro Se Legal Assistance Program at (631) 297-2575 or PSLAP@Hofstra.edu.



                                                          1
Case 2:19-cv-02259-JMA-AYS Document 16 Filed 12/05/20 Page 2 of 2 PageID #: 116




        Liebowitz is further directed to advise his client that unless the client seeks a stay, or

 appears through new counsel by February 15, 2020, the Court will assume that the client has

 elected to proceed pro se.

        To enable the Court to communicate with any client who elects to proceed pro se,

 Liebowitz is directed to promptly submit a letter to the Court providing his client’s mailing

 address and any other contact information.

        Liebowitz is directed to provide a copy of this order to his client and to file proof of

 service on the docket herein forthwith.




 SO ORDERED:

 Dated: Central Islip, New York
        December 5, 2020
                                                               /s/ Anne Y. Shields
                                                               Anne Y. Shields
                                                               United States Magistrate Judge




                                                   2
